Title: To James Madison from Francisco de Miranda, 10 December 1805 (Abstract)
From: Miranda, Francisco de
To: Madison, James


          § From Francisco de Miranda. “Stelle’s Hotel Tuesday December the 10th.” “Genl. Miranda presents his respectful Compliments to Mr. Madison—is very sorry that the Note he sent to him dated yesterday, monday the 9th., did not come to him until this day after 2 oC:; which circumstance has prevented him from waiting upon Mr. Madison at the hour he had the goodness to appoint for this day: but he will do himself the honour to wait on him tomorrow at 2 o’C:, in hopes of finding him at his Office, and Amending the Retard produced by this mistake.”
        